 

Exhibit 10.7

 

AMENDMENT NO. 3

to

CREDIT AND GUARANTY AGREEMENT

This AMENDMENT NO. 3 TO CREDIT AND GUARANTY AGREEMENT (this “Amendment”) is made
as of July 15, 2020, by and among WAITR INC., a Delaware corporation
(“Borrower”), WAITR INTERMEDIATE HOLDINGS, LLC, a Delaware limited liability
company (“Holdings”), LUXOR CAPITAL, LLC, as a Lender (as hereinafter defined)
and LUXOR CAPITAL GROUP, LP, as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent (in such capacity, the “Collateral
Agent”) for the Lenders.

WHEREAS, Borrower, Holdings, Administrative Agent, and the lenders from time to
time party thereto (the “Lenders”) are parties to that certain Credit and
Guaranty Agreement dated as of November 15, 2018 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time prior to the
date hereof (including as amended pursuant to (i) that certain Amendment No. 1
to Credit and Guaranty Agreement dated as of January 17, 2019 and (ii) that
certain Amendment No. 2 to Credit and Guaranty Agreement dated as of May 21,
2019), the “Existing Credit Agreement”; and the Existing Credit Agreement, as
amended by this Amendment being referred to herein as the “Amended Credit
Agreement”).

WHEREAS, Borrower has requested that Lenders amend the Existing Credit Agreement
so as to effectuate the amendments contemplated by Section 2 hereof.

WHEREAS, Borrower, Holdings, Administrative Agent, and Lenders have agreed to
such amendments upon and subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Borrower, Holdings,
Administrative Agent, and Lenders hereby agree as follows:

Section 1.Defined Terms. Capitalized terms used but not otherwise defined herein
shall have the respective meanings assigned to such terms in the Amended Credit
Agreement.

Section 2.Amendments to Existing Credit Agreement.  The Existing Credit
Agreement is hereby amended, effective as of the Amendment No. 3 Effective Date
(as defined below), as follows:

(a)Section 1.1 of the Existing Credit Agreement is hereby amended by amending
the defined term “Term Loan Maturity Date” to delete the text “November 15,
2022” and replace it with “November 15, 2023”.

(b)Section 2.5(a) of the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:

(a)Except as otherwise set forth herein,

(i)the Closing Date Term Loan shall bear interest on the unpaid principal amount
thereof (x) from the date made to (but not including) the Amendment No. 1
Effective Date at the rate of 7.0% per annum and, thereafter, (y) from (and
including) the Amendment No. 1 Effective Date through repayment (whether by
acceleration or otherwise) thereof at the rate of 7.125% per

 

--------------------------------------------------------------------------------

 

annum (except that from (and including) the Amendment No. 3 Effective Date to
(but not including) the first anniversary of the Amendment No. 3 Effective Date
at the rate of 5.125% per annum); and

(ii)the Amendment No. 1 Term Loan shall bear interest on the unpaid principal
amount thereof from the date made through repayment (whether by acceleration or
otherwise) thereof at the rate of 7.125% per annum (except that from (and
including) the Amendment No. 3 Effective Date to (but not including) the first
anniversary of the Amendment No. 3 Effective Date at the rate of 5.125% per
annum).

Section 3.Representations and Warranties of the Credit Parties.  By its
execution and delivery of this Amendment, each Credit Party hereby represents
and warrants that each of the representations and warranties contained in
Section 4 of the Amended Credit Agreement (which are incorporated herein by this
reference, mutatis mutandis) are true and correct in all material respects on
and as of the Amendment No. 3 Effective Date (except for those representations
and warranties that are conditioned by materiality, which are true and correct
in all respects) to the same extent as though made on and as of such date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties were true and
correct in all material respects (except for those representations and
warranties that are conditioned by materiality, which were true and correct in
all respects) on and as of such earlier date.

Section 4.Conditions of Effectiveness.  This Amendment shall become effective on
and as of the date (such date, the “Amendment No. 3 Effective Date”) upon which
all of the following conditions set forth in this Section 4 shall have been
satisfied:

(a)Receipt by Administrative Agent of counterparts of this Amendment duly
executed by each Credit Party, Lenders and Administrative Agent.

(b)On the Amendment No. 3 Effective Date after giving effect to this Amendment,
(i)  each of the representations and warranties contained in Section 4 of the
Existing Credit Agreement are true and correct in all material respects on and
as of the Amendment No. 3 Effective Date (except for those representations and
warranties that are conditioned by materiality, which are true and correct in
all respects) to the same extent as though made on and as of such date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties were true and
correct in all material respects (except for those representations and
warranties that are conditioned by materiality, which were true and correct in
all respects) on and as of such earlier date, (ii) no event shall have occurred
and be continuing or would result from the consummation of this Amendment that
would constitute an Event of Default under the Existing Credit Agreement.

(c)Receipt by Administrative Agent of a one-time prepayment of the Term Loan by
Borrower in an amount equal to $10,500,000, such prepayment to be applied in the
same manner as set forth in Section 2.10(a) of the Existing Credit Agreement.

(d)Parent, Administrative Agent and Lenders (as defined therein) party to the
Parent Convertible Notes Credit Agreement will have executed and delivered an
amendment to the Parent Convertible Notes Credit Agreement in form and substance
reasonably satisfactory to Administrative Agent.

Section 5.Reference to and Effect on the Credit Agreement.

(a)Upon the Amendment No. 3 Effective Date, each reference in the Existing
Credit

 

2

 

 

--------------------------------------------------------------------------------

 

Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
shall mean and be a reference to the Amended Credit Agreement and each reference
in any other Credit Document to “the Credit Agreement” shall mean and be a
reference to the Amended Credit Agreement.

(b)Except as specifically amended hereby, the Credit Documents shall remain in
full force and effect and are hereby ratified and confirmed. Other than as
expressly set forth herein, nothing in this Amendment shall be deemed to
constitute a waiver by Administrative Agent or any Lender of any Default or
Event of Default, nor constitute a waiver of any provision of the Existing
Credit Agreement, this Amendment, the Amended Credit Agreement, any Credit
Document or any other documents, instruments or agreements executed and/or
delivered in connection herewith or therewith, whether now existing or hereafter
arising, or of any right, power or remedy that Administrative Agent or Lenders
may have under any of the Credit Documents or applicable law.  Upon the
Amendment No. 3 Effective Date, this Amendment, the Amended Credit Agreement and
the other Credit Documents constitute the entire agreement among the parties
hereto with respect to the subject matter hereof and thereof and supersede all
other prior agreements and understandings, both written and verbal, among the
parties hereto with respect to the subject matter hereof.  

(c)Borrower and the other parties hereto acknowledge and agree that, on and
after the Amendment No. 3 Effective Date, this Amendment shall constitute a
Credit Document for all purposes of the Amended Credit Agreement.

Section 6.Governing Law.  This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York, but giving effect to
federal laws applicable to national banks.

Section 7.Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

Section 8.Counterparts.  This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Amendment by facsimile, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Amendment.

Section 9.Reaffirmation.  Each of the Credit Parties as debtor, grantor,
pledgor, guarantor, assignor, or in any other similar capacity in which such
Credit Party grants liens or security interests in its property or otherwise
acts as an accommodation party or guarantor, as the case may be, (a) hereby
ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under each of the Credit Documents to which it is a
party (after giving effect hereto) and (b) to the extent such Credit Party
granted liens on or security interests in any of its property pursuant to any
Credit Document as security for or otherwise guaranteed the Obligations under or
with respect to the Credit Documents, hereby ratifies and reaffirms such
guarantee and grant of security interests and liens and confirms and agrees that
such security interests and liens hereafter secure all of the Obligations as
amended hereby.  Each of the Credit Parties hereby consents to this Amendment
and each of the transactions contemplated hereby and acknowledges that each of
the Credit Documents (as amended through and including the date hereof) remains
in full force and effect and is hereby ratified and reaffirmed.  

Section 10.No Novation.  Neither this Amendment nor the Amended Credit Agreement
shall extinguish the obligations for the payment of money outstanding under the
Existing Credit Agreement or discharge or release any Lien or priority of any
Collateral Document or any Loan Guaranty or any other

 

3

 

 

--------------------------------------------------------------------------------

 

security therefor.  Nothing herein contained shall be construed as a
substitution or novation of the Obligations outstanding under the Existing
Credit Agreement or any Collateral Document or instruments securing the same,
which shall remain in full force and effect, except to any extent modified
hereby or by instruments executed concurrently herewith.  Nothing implied by
this Amendment, the Amended Credit Agreement or in any other document
contemplated hereby or thereby shall be construed as a release or other
discharge of the Credit Parties under the Existing Credit Agreement, the Amended
Credit Agreement or any other Credit Document.  Each of the Existing Credit
Agreement and the other Credit Documents shall remain in full force and effect,
except to the extent specifically modified hereby or in connection herewith.  It
is the intention of the parties hereto that neither this Amendment nor the
Amended Credit Agreement constitute a novation of the Obligations outstanding
under the Existing Credit Agreement or any collateral securing the same, all of
which shall remain in full force and effect after the date hereof, as amended by
this Amendment.

Section 11.Release.  Borrower and each Credit Party hereby waive, release,
remise and forever discharge Administrative Agent, Collateral Agent, Lead
Arranger and Lenders whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute or common law of any kind
or character, known or unknown, which Borrower and any other Credit Party ever
had, now has or might hereafter have against Administrative Agent, Collateral
Agent, Lead Arranger or Lenders and each other Indemnitee arising from any event
occurring on or prior to the date hereof which relates, directly or indirectly,
to the Term Loan or the Credit Documents or any acts or omissions of
Administrative Agent, Collateral Agent, Lead Arranger, Lenders or any other
Indemnitee in respect of the Term Loan or the Credit Documents.

[Signature Pages Follow]

 

 

4

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

WAITR INC.


 

By: /s/ Leonid Bogdanov

Name: Leonid Bogdanov

Title:   Chief Financial Officer

 

 

WAITR INTERMEDIATE HOLDINGS, LLC


 

By: /s/ Leonid Bogdanov

Name: Leonid Bogdanov

Title:   Chief Financial Officer

 

 




Signature Page to
Amendment No. 3 to Credit and Guaranty Agreement

 

 

 

--------------------------------------------------------------------------------

 

LUXOR CAPITAL GROUP, LP
as Administrative Agent, Lead Arranger and Collateral Agent


 

By: /s/ Norris Nissim

Name:Norris Nissim

Title:General Counsel




 

Signature Page to
Amendment No. 3 to Credit and Guaranty Agreement

 

 

 

--------------------------------------------------------------------------------

 

LUXOR CAPITAL, LLC,
as Lender


By:Luxor Capital Group, LP,

its Manager

 

By: /s/ Norris Nissim

Name:Norris Nissim

Title:General Counsel

 

 

 

 

Signature Page to
Amendment No. 3 to Credit and Guaranty Agreement

 

 

 